3^,£?3/-0^

Clerk Of Records:                                                         MOTION
Mr.    Abel    Acosta
Court Of Criminal Appeals                                                 DATE:_J
Supreme Court Building              This document contains some           BY:       f-0
P.O.    Box 12308
Austin, Texas 78711-2308            attH§|fm©©f Imaging
Terri Banks
Dallam County & District Clerk
P.O.    Box 1352
Dalhart,       Texas 79022


              Re: #3539-4 - Nathan Felder vs. The State of Texas

   Find for filing one original and one copy of my motion for the lower
court opinion and the court of criminal appeals opinion with attached
Appendix's A,2,5,7.
      By this same letter I have caused a copy of this motion to he
forwarded as indicated in the certificate of service.
CC:

                                    Respectfully Submitted,


                                   Nathan Felder #1163228
                                   Ellis Unit 1697 FM 980
                                   Huntsville, Texas 77343

                              Certificate Of Service
I, Nathan Felder certify that I placed one original and one copy of my
motion.for the lower court opinion with attached Appendix's A,2,5,7,, was
placed in the prison mail located on Ellis Unit postage pre-paid
addressed to: The Honorable Judge Ronald E. (Ron) R. Enns, 715 Dumas
ave. #302, Dumas, Texas 79029; Court of Criminal Appeals Sharon Keller
Judge, 201 W. 14th Street, Austin, Texas 78711-2308; Clerk Of Records,
Mr. Abel Acosta, Court Of Criminal Appeals Supreme Court Building
P.O. Box 12308 Austin, Texas 78711-2308; Terri Banks, Dallam County &
District Clerk, P.O. Box 1352, Dalhart, Texas 79022.
Executed on the &\ day of January 2015.

                                   IbI   ^kiA^Akr
                                    Declaration
I, Nathan Felder being presently incarcerated, declare under the penalty
of perjury that I have read the motion and the foregoing motion for the
lower court opinion and the court of criminal appeal opinion with
attached Appendix's A,2,5,7 are true and correct.
Executed on the _£j_ day of January, 2015.

                                   /8/jAasL^Sclkc-

                                                                          c iv. i g 7 kjyp

                                                                   jnVrk: • • ••j    ' k .;jfioo
                            In    The    Court    Of    Criminal         Appeals


                                           Cause       No.    3539-4
Natha n       Felder                                     *        In   The   69th   District   Court
Appl i cant,                                             *        Of
vs ••                                                    *        Dallam     County,   Texas
Terri         Banks   District          Clerk,
R on a1   d E.    (Ron)      Enns R,
Judge     J
Abel      Acosta      Clerk
Sharo n       Keller
Judge
Respo ndent ' s
                            MOTION FOR          THE LOWER COURT OPINION
                      AND    THE COURT          OF CRIMINAL APPEALS OPINION


        To The    Honorable         Judges       Of    Said       Court:

Comes Now Nathan Felder pursuant to Rule 10, Rules of Appellate
Procedure. For cause Applicant will show the following:
                                                        I .
Applicant         caption both            the    District          Court     and the   Court   of
Criminal         Appeals         in their official capacity in this                      one issue to
both      court s.
                                                        II.
The facts will show, Applicant                          filed his fourth State writ of
habeas corpus on October 2013.                          On November 18, 2013 The Honorable
Judge Enns ordered affidavits from counsel's. See Appendix 2. On
January 8, 2014 the Court of Criminal Appeals dismissed without a
written order this subsequent application. See Appendix A.
                                                       III.
Applicant main contention is that I never received a copy of the
trial court opinion and order. Nor did I received an opinion from
the Court of Criminal Appeals. Applicant made a request to the
district clerk Terri Banks and Abel Acosta and as of this writing
has not received a response on the trial court opinions.
 The Supreme Court has requested the lower court's
opinion.         Applicant has 60 days.time limit to have this
information to the court clerk. See Appendix's 5,7.
                                                      Relief
Applicant request that a copy be forwarded to the Supreme.Court
of The United States, Office of The Clerk Washington,DC
20543-0001, Clerk Scott S. Harris, or a copy of the lower court's
opinion be mailed to Nathan Felder #1163298, Ellis Unit 1697 FM
980,      Huntsville,        Texas       77343.
Wherefore premises considered, applicant prays for the relief
that he may be            entitled.
                                                      Respectfully           Submitted


                                                 /3/_(^i^^_5l5_dXfc£:
                                                    Nathan Felder #1163298
                                                      Ellis       Unit     169 7 FM 9 80
                                                      Huntsville,           Texas 77343.

                                    Certificate              Of   Service
I, Nathan Felder certify that I placed one copy of my motion for
the lower court opinion and the court of criminal appe als opinion
with attached Appendix's A, 2,5 ,7, was placed in the p rison mail
box located on the Ellis Unit p ostage pre-paid and add ressed tot
The Honorable Judge Ronald E. ( Ron) R. Enns, 715 Dumas Ave. #302,
Dumas, Texas 79029; Court of Cr irainal Appeals, Sharon Keller
Judgej 201 W. 14th Street, Aust in,, Texas 78711-2308.
I Nathan Felder further certify that I requested each clerk to
filed one original and one copy of my motion for the I ower court
opinion and the court of crimin al appeals opinion with attached
Appendix's A, 2,5,7, was placed in the prison mail box located on
he   Ellis Unit   postage   pre-paid   and   addressed   to:   Terri   Banks,
Dallam County & District Clerk, P.O. Box 1352, Dalhart , Texas
79022; Clerk Abel Acosta, of Th e Court of Criminal App eals of
Texas, P.O. Box 12308, Capitol Station, Austin, Texas 78711.
Executed on the ^ \ t day of Jan uary 2015.

                                             /a/.MyL^c\k£.
I, Nathan Felder being presently incarcerated, declare under
penalty of perjury that I have read this motion and the foregoinf
motion for the lower court opinion and the court of criminal
appeals opinion with attached Appendix's A, 2,5,7 are true and
correct.                                                                        1
Executed on the ^J _ day of January,          2015.

                                             /a/^AuA-^rUfr .
       OFFICIAL NOTICI-; FROM COURT 01- CRIMINAL APPEALS OF TEXAS
           P.O. ISOX U.'TlX. CAPITOL STATION. AUSTIN. TKXAS 7871 I




                        •i" '•' {S. c-


                                                                                 no-




                                -        /
                                     /


Appendix   A


                iil'iiiliMiiil'li!!!!!iii'M'liiiill'''li|'ii|!!!|fii'i'i!|i'''
!,:r.V 0(1 Ice , ;                         . i: Li'          ,'-,         I i! : • !I '

                  Pursuant to Judge Enns' order of November, 18^26'] 3,'pieaise.find enclosed my aiffid'a VI t
         io do iilcd m tins cause. Please notify-Judgc-.Enns.-6f
                                                           I'Uili,
                                                                   my!c6rapriance:'wit!hi,hi's!;o.rddri.'i. '"!
                                                                                               i.'.r !!'.
                      If you have any questions, please do not-hesitate iocontabtWy'office.,,'
                                                            :\i: ;l •''•'                   •         i''.'1                    ii
                                                                      I •; i'.'        i:          I, ".



                                                                                                      I ill'
                                                                             :ti •:•       ' i;
                                                    A P P E N.in'q' v|
                                                                      ii -


                                                               • ' i i '-' :}.:                                                                                 ' ' ' i'Eji': --.! .':•''':•, '!i'i .-1
                                                                                                                                                           !j 'Appendix
                                                                                           • ;!   •, , I           iMi'l
                                                                                           •ii; El'
                       SUPREME COURT-OE^lSll^J^fjgl&T^E$.l';
                                               *'-,!»
                              OFFICE' OFl^^€|||li|| f fjU #|: -h, -i' r-
                                       WASHINGTpIrf|p;]|(||!||Q^
                                                                                                                                                      '•••"•' "iSi! ;:
                                                                 mtE^«
                                                     Septembjll^pj^pf^ f|jJ!f;|.Tf;.=.jj':7 |i|i|;                                                             i'i »''i '-E

                                                          - -i:i v^HEiiiiiWs'E VH'Ji'E' :Ei|H:.iii4^h'j;i                                                       \y^t;
                                                                                                                                                               „-,-..,,               i.-it   !
                                                                                                                                                                                                  ;^,jli':|l 'J
Nathan Felder                                                                                                                                                                        itflp' ll'iE'
,71 163298
I 697 FM 9S0
1-Iunisville, IX 77343                                      '''•' IjA-tiv'-IH .i-i^^^i^f'siJill1'H;?; EfEE'-'HEEv . '.:

   RE: Folder v. Texas                                             .- .l'l» ' I•' r..H i ;;'•; 'i-.it !'ijii' ii.. i: l "E"- i';- '
                                                                                                                                                                              I E
                                                                      •\i JL.ETiJEii!                  ••>': J-.!'-'''.!i:is' '•:''
                                                                                                            ii i'T-      ••Ei:'!'          .'!
                                                                      ,'i \r'LLiE i:f
Dear Mr. Felder:
                                                              : ••|i:?M^|"''.:!-|i!tr-i:''i'tW-.-i
                                                                                                         >•''••.:•
                                                                                                                                                                         by'E
                                                                                                                                                                           .• i
   KuleEl.l(i):                                           iNi'^l'l^ifll^t;1,!^!1'1!- i;'\i -i
       The lower court opinion(s),must be appenaedEl Miis!^'!} li^o E • ,-' '' I' ''. •• •, • • E - • ''
             ••                                            -i'^iil^Hiiiij'^'^i^;^.;"^.;;; M^ •'.':>'! .•:'•
   Please correct and resubmit as soon as passible'. jUiile!ssHheiip'etition! is submitted to '-
   tins Office in corrected form within 60iciays ofithe'vciate'of tKi-sfetter.'the'peti'ti'o'n will
   not be filed. Rule 14.5.                      •        -Eii1'E'-i" r'n'1'/' oyEEEiij •'•' ' i V'» i •                                                      i'                 '
                                                        . ,•"•''.!'.'it Eh i'i ;:| i:ji;i I!';!,!"';, i'.;-.-' i •                                          ''•'•'              i
               ,- ,                i      • •         • ,i -::. • i ir I* V'1: ;•; ; i. '!,-.'-i.i( ' id-i| i ill, •'
   j\ coov of the corrected petition must b,e.servediionl-,o'p"oo:si-n,R:c:oi,i'nsel.
                                                          •V: :• j '                                                                             i. .Til
                                                                     ,u:«i !%.{•   i_ •
   When makine the required corrections to'a peti'lio'hi hoifchahfe'e.te'ithe    swbstahct of the
   petition may be made.                                .;'.;': '•' i'Jj-i'-f • [- !J '.N ^i!r '/:i:Mf     i| :l',:'-,' -: i'-i i1'--'
                                                                                               ,: -ii •' • '<


                                                                 iT;1 .Til-
                                                              • ,s.-. Ii'
                                                                            ' Ii'i: I'l.'ta!''-'' •'•
                                                                        : i ,'i ii ', ;.|i ii, ,
                                                                                                                                          ' *!
                                                              ! •; 8'iincerelv- >', :i!'t rP • ;,;; j.i:
                                                              '.'"SfcottS'MHarnisii
                                                              I   .lis' ".«, .,._•
                                                                                           Clerk
                                                                                   £ 'I'll; I; . ! ,-



                                                        -••!xmir:&
                                                             -::'^^'"iW
                                                           j I 'iClaj'toh.llLl'l-Iiggihs/Jl/iVl.i

                                                                 : ' (' ' . .i .!   i
                                                              -•n E'-iiiij
                                                              1 'ii.-: !'.;.-:; I. I<     '.4'- TIE -U1 ii.1" '»;... , . .
                                                                 •n'.su- ,i i'tf!.,f V-.I^TfiU --K-                                                        iij.i.-
                                                                 • iiii •'' a, ; :•-.>! • " ,:                          ,i'Ti;;h i1                 '      •        :"
Enclosures
                                                              I '/ l ; :"\';\ '-.^H Ilk 1,;: III;. IV,. J :' , ,!,' |, ' .
                                                              !Ji:.' li'-j'f'U.l^w: viiE'iS"fl|, -' .''      .!.'• ;••:'
                                                              ii
                                                              i.| I-,.- •    ' i..i ,!.
                                                                              -1--= 1-1 • J,i '..iEU
                                                                                              i .!• 1-i ... -'- : i. ,' .'!!
                                                                                                        ''i'','-,..! ii'                   .'
                                                                                                                                                 ;:n •"
                                                                                                                                                   •,, i t
                                                                                                                                                            ' '      l>> '•
                                                                                                                                                                    '.
                                                             i       ,ii -     - •' i'i •.'• •'•J '• • i h,-;:! i!
                                                                                           E ;iii!i.'i,j.                A? i l:
                                                                                              i- ' : fil<

                                                                      1: '•';.'! !i|!!                      '!'ilt'.il|Ji
                                                                                                   :       r in' ii1   ' \ .
                                                                                                                                                  h            it
                                                                                                                                           if:.Mi           iir     !

                                                                             ,! fflffEf!-... •I ilNIJi!
                                                                   EfiEjEMtil                                                              !,» i'i £       El':
                                                                                                                ?;(«=-'

                                                                   '111                                                                         M.'1-Mi
                                                                                                                                               .1     • iil I- 'I
                                                                                                                                                                  /
                                                                                                                                                                                    I- .'        1-    l
                                                                                                                                                                        .f IF      if/'l 'i ; i ji'M*
                                                                        1"" E-'ife'l   f'lMEl EEi ; !: .
                                                                                '"'••sHkh.>m:p'>ir,{-u-!
                                                                                                                                                      i I1 !-
                                                                                                                                                                                   ,,!'j'. |i':'i i
                                                                                                                                                                                                           Iff
                                                                                                                                                                                                           r".; } |i|
                                                                                                                                                                                   iiii)||!.'j
                                                                                                                                                                            mi ,;iiji[i!El
                                                                                                                                                                                 n • '-;: .1
                                                                                                                                                                                                           >'lil.'-




a 1'poi
    ••"•' n" Cfid
             '-'-', attorney
                    3 i:iorney was o Eft'Erie  idi ^njiSIr fc'g# cSVHpMS' i;. T':Ep-
                                     r-d c'fEeld:.
          •notion         for successive rh^h\^i\Ul>lr 01 fuWMirxM $
       ^        fifth court of appea,7:t0fc
      nii-i:    s u p r e in c
                supreme           court
                                  c o u r t ;h,is
                                            .ha s   hbee'eE'E^V
                                                        e,i;:i  '. 'EMlEJSliE!^ aliEiB'yE-IiEiE'JM                                                    YEEjlji'.ij i. j;                     i liiiii
i n i? f r e c t i v e           assistance         of
p rocedural                 bar.
  .1 f:
b p       wh
                ne supreme court r equi^eiriiy^-i'^fp',ft t;|Hpb-E*,| Ub e' E^suIc.-HeH f
               t he   supreme

a :•; s i s
                tance of counsel c1a^^|«i;i'!'|J|i||gft'ltfJllH-^ij^ri:;
               >nez .              ' f^' '-I;,'!;!
                                                                         11^'^ MjIlJV.;
                                                                                'SI' | 'il-i-ili'                                   hi 'i1 i; imi"
   'here i. s not bright 1 i ne ; ith p'l ' '                                                                                                                                                                If.

                                                                                                                                                                                                       •II !

1'"• ;ucc
       hFt".ClrCuit          wi th in.stVuK,iE^h |i; \h riei^j We^U.EVn^o Hi '
          o s si v e pet it.i-on i

           y ou       not o ce       their     is
                                      copies

                                                     -;ee'Eir';,il.Eji
                                                         -*'.]•• I "'•*• rii«'U H !Ie. i .;•' ;'•.                                                    • '.',-!' IE, i
                                                              E}i^Ei"lE!LEEij'|ffi';'' 'E'l''/
                                                                                                   i :-,
                                                                        ¥•         il.'l-'ii
                                                                               hi •i|.;i!i'


                                                          I
                                                              M^mMii!i}
                                                               i   'J   i
                                                                       .1
                                                         I i !; I :'mi,,1'!;.      ii-
                                                                                                       i' I'r
                                                                                                                                ihi

                                                           •n    I'Ei, wE!.                              hEli
                                                               !:> , El a
                                                                                         l,EiV:'f-
                                                                   iVhAf lEiE'Ei is
                                                                                                                                                                                    1.1 i
                                                                                                                                                                                    E        I

                                                                                                                                                                                  E;i
                                                                                                                                                                                  E'iMli
                                                                                                          ,1-


                                                                                               •i f 'IJ'li'Cii
                                                                                               i'i''
                                                                                                    •Si '' ^ ;
                                                                                                        •!El-rE
                                                                                                                                              'liiK.!
                                                                   •IE                                                                        ''ill
                                                                                                                I

                                                                                         iiiiliijE              :'l




                                                                                                        •;? i                     SUPREME COURT OF THE UNITED STATES
                                 O F'FICE OF THE CLERK
                               WASH1NGTON, DC 20543-0001

                                         December 2. 2014                *



 Nathan Felder
 ?/l 163298
 i 697 FM 980
 Hunisvilie, IX 77343

    RE: Felder v. Texas

 Dear Mr. Folder:


 Ihe above-entitled petition for writ ofcertiorari was originally postmarked August II,
 2014 and received again on October 23, 2014. The papers are returned for the following
 reason(s):

     Ihe appendix to the petition does not contain-ihe following documents required bv
    Rule 14.1(i):                                                  ~ •       '

        1he lower court opinion(s) must be appended fronrihe Texas Court of Criminal
        Appeals and the Texas Court of Appeals /.,''':         '
    Please correct and resubmit as.soon as possible Unless-4he-petition is submitted to
    this Office mcorrected form .within 60 days-of'the date ofthis letter, the petition will
    not be filed. Rule 14.5.        -           '•           - '

    Acopy of the corrected petition must be served on opposing, counsel.
    When making the required corrections to a.petition, no change to the substance of the
    petition may be made.



                                                Sincerely.
                                                Scott S. Harris, Clerk
                                                B-v: fX H t ' 1 )
                                                Clayton R. Higgins, Jr.1-.
                                                (202)479-301-9 .....




enclosures; -
\v
                         In The Court Of Criminal        Appeals


                                 Cause   8-o•-' 353$-4
     Bathan folder                          *     In Tb© 69th District Court
     Applicant*                             * Of
     vs#                                    * Dallas County* Texas
     Terri Banks District Clerb,            #
     Ronald S. (Bon) Eons R,                *•'...
     Judgei                                 *
     Abel   Acosta   Clerk                  6
     Sharon   Poller                        *
     Judge"*                             .*
     Respondent's                        *
                        MOTION FOB THE LOWgE COAST 0FI8XQ8
                     AHD THE CQWBT OF CI1HX9AL APflALS OPINION

        To The Honorable Judges Of Said Courts

     Cotaes Bow Sathan Felder pursuant to Rule 10, aulas of Appellate
     Procedure. For cause Applicant wilt show the following!
                                          1.
     Applicant caption both toa District Court end the.Court of
     Crialaai Appeals ia their official capacity in this one issne to
     both court®,
                                          U.
     the*' facta will show. Applicant filed his fourth State writ of
     habeas corpus on October 2013. On Sovesber 18, 2013 'The Honorable
     Judge Enns ordered alftdavits froa counsel's. Sae Appendix 2* On
     January 8, 201* the Court of Criminal Appeals dismissed without a
     written order this subsequent application* Sea Appeal Is A.
                                         III.
     Applicant isain contention ia that I never received a copy of the
     trial court opinion Had order. Hor did 1 received an opinion fro©
     the Court •©# Criminal Appeals. Applicant sade a request to the
     district eierfc Terri Bas&s and Abel Acosta and as of this writing
     has not received a response en the trial court opinions.
      the Supreme Court has requested th® lower court*®
     opinion. Applicant baa 60 days tioo limit to have this
     information to the court clerk. Bee Appendix's S,7»
                                        flelief
     Applicant roquest that a copy: be forwarded to the Supreme Court
     of The United States, Office of The ClerK Washington,!^
     2056 3-0001, Clerfc Scott S. Harris, or a copy of the lower court's
     opinion be mailed to Sat nan Felder 6116 3298, Btl.lt Unit 1697 FM
     980,   Huntsville, Texas 7 7343.
     therefore premises considered, applicant prays for the relief
     that he may be entitled.
                                         Respectfully Submitted


                                         Bathao    felder #1163293
                                         Ellis Unit 16*7 FH f&O
                                         Huntsville, Texas 77S&3.

                             Certificate Of Service
1, gFatban Felder certify that 1 placed one copy of my motion for
the louer court opinion and the court of criminal appeals opinion
with attached Appendix's A, 2,5,7, »>as pieced in the prison (Ball
box located on the Ellis i-nlt postage pre-paid and addressed toi
The Honorable Judge Ronald E. (ton) B. Enns, 713 Dusiaa Ave. if302,
Duteas, Texas 75029j Court of Criminal Appeals, Sharon Bailor.
Judge,   201 W. lata Street,   Austin, Texas 78711*2308.
X lathan Felder further certify that I requested each clerft to
filed one orisinal end one copy of s>y motion for tha lower court
opinion and the court of criminal appeals opinion ,t»ith attached
Appendix's A,,2,5,7, «as placed in the prison sail box located on
he   Ellis Unit postage pre-paid and addressed tot       Tarri            Banks,
Dallam Couaty & Sisticlet Clerk, P.O. Sox 1352, Dalhart, Texas
70022r Clerk Arbel Acosta, of The Court of Criminal Appeals off
Texas,   P.O.   Box 12308, Capitol Station*   Austin,   Toxas 78711.
Ea©outed on the ^ \,t day of January 101S.

                                      f*tJ&&&±JL
X*.- tf.a.tsen-'Fe.lder-being presently Incarcerated, dec-lace undor.-.
penalty'- of perjury that I have read this ©otion and the foreaola;
motionEfor tbo lower court opinion and the court of criminal
appeals opinion »lth attached- Appendix's A, J,5,7-are true and
oorre'ct.   •• • '
Executed on th® &\^ $&y of January, 2013.

                                      f^tJ^SMA^k          •h,m*m   im urn >•••—» a
                                                    Cause    No.         3539-4
Nathan Felder                                                       *     In The 69th District Court
Applicant,                                                          *     Of
vs.                                                                 *     Dallam County,    Texas
TerriiBanks District Clerk,                                         *
Ronald E. (Ron) Enns R,                                             *
Judge;                                                              *
Abel Acosta Clerk                                                   *
Sharon Keller                                                       *
Judge.                                                   '          *
Respondent's                                    *
                               MOTION FOR THE LOWER COURT OPINION
                            AND THE COURT OF CRIMINAL APPEALS OPINION

    To The Honorable Judges Of Said Court:

Comes Now Nathan Felder pursuant to Rule 10, Rules of Appellate
Procedure. For cause Applicant will show the following! .-*-•
                                                                i.                                         e;    _
Applicant caption both the District Court and the Court of
Criminal Appeals in their official capacity In this one issue to
both       courts.            •        -
                             \                                  II. ...      '
The facts will show, Applicant filed his fourth State writ of
habeas corpus on October 2013. On November 18, 2013 The Honorable
Judge Enns ordered affidavits from counsel's. See Appendix 2. On
January 8, 2014 the Court of Criminal Appeals dismissed without a
written order this subsequent application."See Appendix A.                                                 '
                              III.         '"
Applicant main contention Is that 1 nev'ier received a"'copy of the
trial court opinion and order. Nor did I received an opinion from
the Court, of Criminal Appeals.' Applicant made avre^est to the
district clerk Terri Banks and Abel Acosta and as of this writing
has not received a response on the trial court opinions.
 The Supreme Court has requested the lower court's
opinion. Applicant has 60 days time limit to have this
information to the court clerk. See Appendix's 5,7.
                          -'• Relief,                                                                  .   "     .
Applicant request that a/copy be;forwarded to the Supreme Court
of The United States, Office of The-JClerk Washington, DC
20543-50001, Clerk ScottlS. Harris, or*a copy of'the lower court's
opinion be mailed to Nathan Felder #1163298, Ellis Unit 1697 FM
980,    Huntsville,                        Texas 77343.         '
Wherefore premises considered, applicant prays for the relief
that he may be entitled.
                                                             Respectfully Submitted


                                  •                          Nathan        Felder #1163298
 ' -, •y                '• ;>•'••••*          :•?••'•> >."•• JiTi- -I? -'Hun'ts-ville;' Texas'- 77'343.; *
                                                             J* -v .'•

    •:.••";'.•• v-..-             A'f-K ^'''Ciefti1fioate''0Y^Ser:viice ]~~ '*             •'''••" -


                                                                                        '.'"•. §(0Z 92-NVr
                                                                                        sividdvivNit'Jiyodoiynoo
                                                                                                N!03AB03>!
1, Nathan Felder certify that I pieced on® copy of ay motion for
the lower court opinion and, the court of criminal appeals opinion
with attached Appendix's A, 2,5,7, was placed in the prison lauil
box located on the Ellis Unit postage pre-paid and addressed tot
The Honorable Judge Ronald B. (Boa) 8. Enns, 715 Dutaae Ave. #302,
Dumas, Texas 79029> Coutt of Criminal Appeals, Sharon Keller
Jucise, 201 ». 14th Street, Austin, ¥««••< 787H-230S.
X Nathan Felder further certify that I requested each cierts to
filed' ona-original and one copy of my motion for toe lower court
opinion and the court of criminal appe&te opinion with attached
Appendix's A,, 2,5,7, was placed in the pr-'isoc, aall box located on
he Ellis Unit postage pre-paid ana addressed tot Torri Banks,
Sell-en County & District ClerK, I*.0. 8ox 1352, Dslbart, Texas
79022) Clerk Abel Acosta, of the Court of Criminal Appeals of
Texas, P.O. 6ox 12308, Capitol Station, Austin, Texas 78711.
Executed on the £^^, day of January 2015.




X, Nathan Felder beln& presently incarcerated, declare under
penalty of perjury th«.t £ have read this wot ion and the foregoing-
ao.tion.: for- the','lower court opinion end the court of .criminal.''
appeals op in ten''with ati.a-e.bed -Appendix''g A, 2,§»7 are txue and
oo.rreet.
Executed on the ^i^ day of January, 2015.

                                      /»•/   jAtfLSr.^fUrC
       OFFICIAL NOTICL PROM COURT OP CRIMINAL APPLALS OF TLXAS
                 P.O HOX I2.M18. CAPITOL STATION. AUSTIN. TLXAS 7S7 I I



       c F:-iE i •' *. L bush\                                   ; s^   ^

       o     V   .   '
                                     '.r.-.-
                                                 1 '". "v /'*l

       ;••   ".-.! .,-         .'•' ?          •"' \ y \                     i>. •
             .TJI        •-,                   • .'^rr
                                                                                     >   ,J         j» "K/
                               < '        :"

                                                                            1 ._viiV          l n




Appendix         A

                               ,ili''llll,lMl'lNllliin>Milililll'''li|'lllllj|ll|']'l||iM.
I.K.W Ollll-C. Of
                                                                                                                                                      ^Appendix 2
,JOE MARR WILSON
J.x- Murr WiKo/i
                                                                                                                                                                                          - Wells Karjjii Ccrilc-r
lU-ofcy Wilson                                                                                                                                                                    905 Soulh Fillmoru,iSuiu: 551)
   HyjrJ Ctizfiid IWdrgul . to/nily l.c                                                                                                                                                     Amarillo, Tc'iss-WIOI
                                                                                                                                                                                      :Xylophone: (806) 37J';775S
                                                                                                                                                                                       I-'aciimllc: (806)'37=4^)31'S
                                                                       fi Li '!•


                                                                  -Rpyernber25                                                                      !i'E:EE '{i":,-!,-

                                                                                                                                                     [Appendix 5
                                                                                                                                                                    'i
                                                             } •>• /em
                     SUPREME COURT OF f HE ^TEgjSTAjTES , ;|
                                 OFFICE OF TH^: CLER^1'^1,.. j                                                                i' i,;


                        \      WASHINGTON, DC .2f)543-0.boil1 l\                                                                                     A. A • :ii


                                                                                                                                    ,i E
                                                                                            n .i i.i-
                                                September   5,120,14
                                                       •. - f,!;-.'• . E

                                                                                       E Tit i ',«!                          &:':X.     H '
                                                                                                                                                         ,i     : :


                                                            '.Mi'E^n                                                           i    i



Nathan Felder -                                                            .ijiE'iiE '' '"'i'
#1163298                                                                   iiLVn" '''; '
                                                                           ;i'EE,'' EE-E
1697 FM 980                                                  •![ •!•'!.!>•
                                                               1 -li                                                                                                 t. E i!'
Huntsville, TX 77343,.                                             EiEES
                                                                P- -:li I.,;'
                                                                                                                                                                                     J          •      "•
                                                                  iEviEI i                                                                                                               i: iii
                                                                                                                                                                                         '! i       '¥.•{•"•!                                 'i'ME-'-IVEi';
Dear Mr. Felder: .                                                  EEif'EE-EE'
                                                                                i >, .    .i ,                                                                              ;eI"e'
                                                                                                                                                                    J',.i- T
   The.above7entit-led,\petition-.foi*;wFk^
received August 19,i20d4! EPheEpapers are'retumeWfoYiffieEM^                                                                                                        :J' V'Ve" i
   The appendix to-the^petition doe^-noEcbntairffthie foliQwin|.;|d^b'ument§^re'qili-ire'd-by' "
                                                         . T'-E l-iCi-1 * I, ' ll'l' "                      I             I--1 ,'.'
                                                                                                                         '"'"'                '|i| A                  '!
   Rule 14.1(i):                                                                                            '•            'J •,               ! 'I

                   .•    ,, •• ,'- , ' • ' v.t-- '(|'-E.i                         SUPREME COURT OF THE UNITED STATES
                                         OFFrCE OF THE CLERK
                                     WASHINGTON, DC 20543-0001

                                 •   •       -December 2, 2014      '



 Nathan Polder
 //I 163298
 1697 FM 980
 Huntsville. TX 77343


     Ki..: reicier v.   ! exas



Dear Mr. Felder:


'•Fhe above-entitled petition for writ ofcertiorari was originally postmarked August 1E
 2014 and received again on October 23, 2014. The papers are returned for the following
 reason(sE

       1he appendix to the petition does not contain the follovvinu documents required by
      Rule 14E(i):                       •        .                     ~
           The. lower court opinion(s) must be appended from the Texas Court of Criminal
           Appeals and the Texas Court of Appeals . '
      Please correct and resubmit as soon as possible. Unless the petition is submitted lo
      this Office in corrected form within 60 days of the date of this letter, the petition will
      not be tiled. Rule 14.5.

      Acopy of the corrected petition must be served on opposing counsel.
      When making the required corrections to a petition, no change to the substance of the
      petition iiiiiv be made.



                                                      Sincerely.
                                                      Scott S. Harris, Clerk
                                                      By: Pwl
                                                               U^-l
                                                      Clayton R. Higgins. jr.1-,
                                                      (202)479-3019




v,n c Ios 11 res
                       In The Court Of    Criminal     Appeals

                               Cause   No.    3539-4
Nathan Felder                             *    Ih The 69th District Court
Applicant,                                *    Of
vs.                                       *    Dallam County,    Texas
Terri        Banks District Clerk,        *
Ronald E. (Ron) Enns R,                   *
Judge;                                    *
Abel    Acosta Clerk                      *
Sharon    Keller                          *
Judge.                    '.,*''
Respondent's                          *
                     MOTION FOR THE LOWER COURT OPINION
                  AND THE COURT OF CRIMINAL APPEALS OPINION

   To The Honorable Judges Of          Said Court:

Comes Now Nathan Felder pursuant to Rule 10, Rules of Appellate
Procedure. For cause Applicant will show the following!
        ':                               I.
Applicant caption both the District Court and the Court of
Criminal Appeals in their official capacity in this one issue to
both    courts.


The facts will show.        Applicant filed his fourth State writ of"
habeas corpus on October 2013. On November 18,, 2013 The Honorable
Judge Enns ordered affidavits from counsel's. See Appendix 2. On
January 8, 2014 the Court of Criminal Appeals dismissed without a
written order this subsequent application. See Appendix A.
                                       III.
Applicant main contention is that I never received a copy of the
trial court opinion and order. Nor did I received an opinion from
the Court of Criminal Appeals. Applicant made a request to the
district clerk Terri Banks and Abel Acosta and as of this writing
has not received a response on the trial court opinions.
 The Supreme Court has requested the lower court's
opinion. Applicant has 60 days time limit to have this
information to the court clerk. See Appendix's 5,7.
                                      Relief
Applicant request that a copy be forwarded to the Supreme Court
of The United States, Office of The Clerk Washington,DC
20543-0001, Clerk Scott S. Harris, or a copy of the lower court's
opinion be mailed to Nathan Felder #1163298, Ellis Unit 1697 FM
980,   Huntsville,     Texas 77343.
Wherefore premises considered, applicant prays for the relief
that he may be entitled.
                                       Respectfully Submitted

                                 /•/jftaAhfta  vVrUpxlikaaa/
                                     Nathan Felder #1163298
                                       Ellis Unit 1697 FM 980
                                       Huntsville, Texas 77343.

                           Certificate Of Service
I, Nathan Felder certify th at I placed one copy of my motion for
the lower court opinion and the court of criminal a ppeals opinion
with attached Appendix's A, 2,5,7, was placed in th e prison mail
box located on the Ellis Un it postage pre-paid and addressed tot
The Honorable Judge Ronald E. (Ron) R. Enns, 715 Du mas Ave. #302,
Dumas, Texas 79029; Court o f Criminal Appeals, Shar on Keller
Judge* 201 W. 14th Street, Austin, Tex as 78711-2308
I Nathan Felder further cer tify that I requested ea ch clerk to
filed one original and one copy of my motion for th e lower court
opinion and the court of cr iminal appe als opinion w ith attached
Appendix's A, ,2,5,7, was pi aced in the prison mail box located on
he Ellis Unit postage pre-p aid      and    add ressed
                                                     Te rri Banks,
                                                            tot
Dallam County &   District CI erk,    P.O.       B ox   1352,
                                                   Dalh art, Texas
79022;   Clerk Abel Acosta, o f The Court of Criminal Appeals of
Texas,   P.O. Box 12308, Capi tol Station , Austin, Tex as 78711.
Executed on the niL\    day of January 20 15.

                                           /•/..M\N\ftn         vrVW
I, Nathan Felder being presently incarcerated, declare under
penalty of perjury that I have read this motion and the foregoing
motion for the lower court opinion and the court of criminal
appeals opinion with attached Appendix's A, 2,5,7 are true and
correct.
Executed on the %\     day of January, 2015.

                                           /s/   m\V\ftA A^vtU.££.
                                                                                                                    t, 'if
                                                                                                                  • ': 'A




                                                         j; ?!i;
                                                        ' -'; i:(.




                                                    !     -. , ••> - i I: .•!

                                                         I1 .    '•       ll".
                                                          I •         •
                                                        ] ! "I              •fi! '. f   TP
                                                                                             i;     .;,:
                    P;1'!                           '.'-i'I EE|!
           OFFICIAL NOTICE FROM COURT. OF CRIMINAL APPEALS OF TEXAS
                P0 BOX-U2308, CAPITpbSTXTION,iAUSTIN; TEXAS 7TK
                     'P--^ -rEPi :fi,iEEEyE''•••!'
                •tftt*
                                                                                         •;- " ' -                 •?',       E
                       ' • '— •* ••••••
           OFFia^iliisijyili}                                                                       ^PQ%/'i
       "STATE G^iplligili                                                                                   , ,              TsTOAf^aiSa^CK' ;      i



           PR'V7\fi|||||i^                                                              ^2^?'ikE|CO0j3°:'
                                                                                        &:;E^5^5S|(: iEAWO'8 20^ ' '..-:
                                                                                        %!MAtl.EpTRpM ZIP.CODE 787iPr E
                                                                      •>; iif
                     •)'::':'A4::sAAiAuY!if£pi'dX'^hi^^A: f-;. E-.fi.
                     ;- -;--;E ':E^E'rvi.::Es:f^t"..c:P,E-,i v. .';:', i- E-; ;I :' ".' .! *                                        :: /
                                                                                                                                    /*'




Appendix    A


                 •'''^fS^l'fe^jiiV-;!
                        •j!.^!,-:i^'!-},.M
                     E j'1
                                                                                 'E     Ijlf ' i
                      nllEE'i
                          •*                   A ', ;:,E! *, •! ii;!              •; II- /I
                       '!.' i IE M.. E'EjEiiJ:' '^ i!i E -'e
                                        I

                               •I      'i ' ill

                                                        i t'i'liij:::ii'?':1!'
                     I if-i'' '; f!

                                    ill. I i                                                                          15     i I




                                                                                         n    M
                                                        ili'' .*,
                               j '• i'i;
                     I, ,i • .';. ,i.




                                                                                                                                    I' ;' I 'A
                                                    . ' ii i'i!.                                                                   \ I :i • I. '!
                                                    I t •'• I 'I-,
                                                                                                  •I "I I
                                                    1'           . .-I'
                                                                                                         ,-!••!


  Law Office of
                                                                                                             • iii.                                           Appendix;)2 t
' e.JOE MARR WILSON
  Joe Marr Wilson                                                                                                                                                                                         i     I         Wells Fargo Center,
  Becky Wilson                                                                                              .1.1'!.'.?                                                                               905 South Fillmore, Suite 550;             ,

     Heard Certifitd Paralegal - Family Imw
                                                                                                                                                                                                    !v          ^marillo, TJeias 79101
     Texas Board of Legal Specialization
                                                                                                                                                                                                    , Telephone: (806) 374-7758'
                                                                                                                                                                                                    '.!       Facsimile: (806)374-0315
                                                                                                                                             •Hi.           I ,
                                                                                                                                                Ik.           •


                                                                                           Novemberi25,ii2()l!3';                              >E •                                       E         E!



                                                                                                                                                                            '; I :        /--I



             Ms. Terri Banks
             Dallam County District Glerk
             P.O. BcxE352"' '"•  :?
             Dalhart, TX 79022

                                                                RE:          No. Jj&^jE^tirie.Nqthafi                                                                          the 69"' District
                                                                             Court in- and%0^MlamxCoufi^Eexas •                                                                       E ," ';                            : ••'

            Dear Terri:

                                                                                                                                                                                     •I       .11,
                     Pursuant'.to Judge-
                                   ••.rrk,;
                                            Enns.'         order 6T^oviemT>!er:$^
                                            • !•.';••-;; " s^-Vr:-';-'•••'•'-1--^tX\ .^•ifiE'.E; • ^ove^E-'.-^Ei;-       -,\\u i: •*-•,}•*••]'%'            .*.$!':••   •*. •:!•••            *..                   ••    , J!"i
            to be
               oe filed
                  ntea in this':caus'eE\C-lease.^rfat^
                          tnisicauseyii^iease^noti^uuage'!-                                                                                                                                               ';' ' ;,<          E:
                                                                                                                                              •]).•:

                          If you have; any, questions, please do not hesitate, to epntacEmyJbffice
                                                                                                           ':E i ••"!
                                                                                          Rdspectfull^'i


                                                                                        ftoe'iM^rSWirsori
                                                                                          • . • ••. - .r.|.|.•..;•.,.,




           JMiVV/
           Enclosure;';


           cc:            Mr. Nathan Felder
                          Mr. JerodiBingl'eton -
                                                                                                  V!.!    •!•,    .'•' ;! I,                                                                                        i,; ,r



                                                                                                                                                                                               •I I

                                                                              A'P-PENDIX'-'

                                                                                                                  I- t
                                                                                                                                   ,1-V                ('




                                                                                                                                                                                                                              ( ! :• P V
                                        Appendix 5


                   SUPREME COURT OF THE UNITED STATES
                               OFFICE OF THE CLERK
                           WASHINGTON, DC 20543-0001

                                       September5, 2014


Nathan Felder
#1163298
1697 FM 980
Huntsville, TX 77343

  RE: Felder v. Texas


Dear Mr. Felder:

   The above-entitled petition for writ of certiorari was postmarked August 11, 2014 and
received August 19, 2014. The papers are returned for the following reason(s):
   The appendix to the petition does not contain the following'documents required by
   Rulel4.1(i):
      The lower court opinion(s) must be appended.*.
   •It is impossible to determine the timeliness of the petition without the lower court
   opinions.
   Please correct and resubmit as soon as possible. Unless the petition is submitted to
   this Office in corrected form within 60 days of the date of this letter, the petitionwill
   not be filed. Rule 14.5.

   A copy of the corrected petition must be served on opposing counsel.
   When making the required corrections to a petition, no change to the substance ofthe
   petition may be made.


                                                Sincerely,
                                                Scott S. Harris, Clerk



                                                 Clayton R. Higgins^
                                               i-(202) 479-3019




Enclosures
                                           appendi x   7




                     SUPREME COURT OF THE UNFIED STATES
                                 OFFICE OF THE CLERK
                               WASHINGTON, DC 20543-0001

                                         December 2. 2014



 Nathan ['elder
 //1163298
 I 697 r-'M 980
 Huntsville. TX 77343


    RE: i-elcler v. Texas

Dear Mr. Felder:


 Ihe above-entitled petition for writ ofcertiorari was originally postmarked August 11,
 2014 and received again on October 23, 2014. The papers are returned for the following
 reason(s):

    I'he appendix to the petition does not contain the followinu documents required bv
    Rule 14.1 (i):

        Ilie lower court opinion(s) must be appended from the Texas Court of Criminal
        Appeals and the Texas Court of Appeals .
    Please correct and resubmit as soon as possible. Unless the petition is submitted to
    this Office in corrected form within 60 days oflhe date ofthis letter, the petition will
    not.be filed. Rule 14.5.

    Acopy of the corrected petition must be served on opposing counsel.
    When making the required corrections to a petition, no change to the substance oflhe
    petition may be made.



                                                Sincerely,
                                                Scott S. Harris, Clerk

                                                ay Ck-rll/                  vk


                                                Clayton R, Higgins, .IE
                                                (202)479-3019




Enclosures